EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned officer of Success Holding Group International, Inc. (the "Company"), hereby certifies, to such officer's knowledge, that the Company's Quarterly Report on Form 10-Q for the quarter endedMay 31, 2014 (the "Report") fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 17, 2014 By: /s/ Steve Andrew Chen Name: Steve Andrew Chen Title: Chief Executive Officer Date: July 17, 2014 By: /s/ Brian Kistler Name: Brian Kistler Title: Chief Financial Officer
